DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/4/2021 has been entered.

Notice to Applicant
3.	This communication is in response to the RCE and IDS filed 3/4/2021. Claims 1-20 are currently pending.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

4.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Zhang et al. (US 2018/0054523) teaches a method, system and medium for a context sensitive virtual agent. When information related to a dialog is received, the current context of the dialog is detected based on the information related to the dialog. In accordance with the detected current context of the dialog, the present teaching switches, with respect to a plurality of resources, to context-relevant resource needed to facilitate the dialog. An action to be taken in the dialog is then determined based on the current context of the dialog and the context-relevant resource (See, for example, Zhang: abstract; ¶¶ [006]-[0010]; FIGS. 1-17).
	The next closest prior art is Kozhaya et al. (US 2017/0076223) teaches a system for implementing a virtual corpus engine that receives an inquiry to be processed and analyzes the inquiry to extract one or more features of the inquiry. The virtual corpus engine selects a weight matrix associated with a virtual corpus based on the extracted one or more features of the inquiry. The virtual corpus comprises a plurality of actual corpora of information. The weight matrix comprises a separate weight value for each actual corpus in the plurality of actual corpora. The virtual corpus engine processes the inquiry using a set of selected actual corpora selected from the plurality of actual corpora based on the weight values in the weight matrix and receives results of the processing of the inquiry using the set of selected actual corpora. The virtual corpus engine outputs the results of the processing of the inquiry (See, for example, Kozhaya: abstract; ¶¶ [0004]-[0007]; FIGS. 1-5).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a processor of a distributed virtual-assistant manager (DVAM) receiving notice that a user has initiated a user session, where the expert system comprises the DVAM, a front-end program that interacts with the user, a chat table, a virtual agent intent (VAI) table, and a set of pretrained virtual agents; the processor receiving a communication from the front-end program that a first block of input has been received from the user, as part of an interactive user conversation between the user and the expert system, by the front-end program; the processor retrieving a first chat-table record from the chat table, where the first chat-table record identifies a first semantic meaning of the first block of input and where the processor chooses the first chat-table record over another chat-table record that identifies a different semantic meaning of the first block of input at least in part because the user’s previous interactive conversations, with the expert system, that were related to the first semantic meaning were on average lengthier than the user’s previous interactive conversations, with the expert system, that were related to the different semantic meaning: the processor associating, as a function of the first semantic meaning, the first block of input with a first domain of a set of predefined domains; the processor selecting a first virtual agent from the set of pretrained virtual agents, where the first virtual agent possesses expert knowledge in the first domain; the processor directing the front-end program to conduct the user session as an interactive conversation between the user and the first virtual agent,” as recited in amended claim 1, and similarly in amended claims 8 and 15.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686